DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 08/22/2022.  These drawings are accepted.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:
Claim 1 Lines 22-23: The recitation “drive wheel drive wheel” appears to be a typo, and should be amended to “drive wheel”.
Claim 1 Line 25: The recitation “drive wheel drive wheel” appears to be a typo, and should be amended to “drive wheel”.
Claim 9 Line 2: The recitation “a spring force” should be amended to “the spring force” since claim 9 is a dependent claim of claim 1 which includes the first recitation of the claim element (Claim 1 Line 20).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 Lines 2-3: The recitation “a separable positive connection” is indefinite. In particular, it is unclear what Applicant considers a positive connection to be. Based on the originally filed disclosure, referring to Figure 1, it appears that spring (76) provides a biasing force that normally provides engagement between the threaded nut (40) and the drive device (20). Accordingly, for the purpose of this Office Action, the term “positive connection” is being interpreted as the isolation device being causing an engagement of the threaded nut and the drive device. 
Claim 17 Lines 1-3: The recitation “wherein the axial groove is radially offset from the threaded spindle” is indefinite. It is unclear how the axial groove which passes through the threads of the threaded spindle, and is accordingly part of the threaded spindle, is also radially offset from the threaded spindle. Is the axial groove radially offset from a portion of the threaded spindle, such as extending radially inward relative to the threads or some other portion? For the purpose of this Office Action, the “radially offset” is being interpreted as a radially inward extend, as shown in Applicant’s Fig. 2. Please advise.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2018/0001880) in view of Wilder et al. (2007/0145806).
Regarding Claim 1, Huang discloses an electromechanical-hydraulic piston actuator for providing a pressurized pressure medium for a brake system of a vehicle (see Abstract), comprising: 
An electric motor (7) having a stator and a rotor (see [0049], disclosing that the electric motor can be any suitable motor such as a “brushless director current permanent magnet motor” and accordingly has a stator and a rotor).
A rotation-translation mechanism which is driven in rotation by the electric motor (see [0050], disclosing a ball screw assembly) and which has a rotatable threaded nut (18) and a threaded spindle (15) which is prevented from rotating (see [0050], disclosing an anti-rotation feature) and is mounted so as to be displaceable in an axial direction (see [0050], disclosing longitudinal movement along axis 32) in response to rotation of the rotatable threaded nut (see [0050]), the rotatable threaded nut being engaged with and driven by a drive wheel (83) driven by the electric motor (see Fig. 2).
A piston (22) coupled with the threaded spindle (see Fig. 1, showing coupling with element 16) in the axial direction thereof (see Fig. 1, showing that the piston is connected to an axial side of the threaded spindle).
A hydraulic cylinder (27) having a hydraulic chamber (see Fig. 1, showing a hollow portion of the hydraulic cylinder) which is filled with the pressure medium (40) and into which the piston is displaceable by translational movement of the threaded spindle from a rear piston position in the direction towards a forward piston position (see Fig. 1; see also [0050], disclosing linear movement of the threaded spindle, and accordingly it would have a rear piston position when it moves to the left most position as the figure is oriented and a forward piston position when it moves to the right most position) in order to pressurize the pressure medium and/or expel it from the hydraulic chamber (see [0037], disclosing pressurizing the pressure medium), a hydraulic connection (52, 58, 62) which is connected to the hydraulic chamber and via which the pressure medium can be expelled from the hydraulic chamber (see Fig. 1; see also [0041]). 
A supporting structure (67) to which the electric motor, the rotation-translation mechanism and the hydraulic cylinder are fastened (see Fig. 1).
Huang further discloses an isolation device (8) for the piston-travel-controlled isolation of the rotational coupling between the rotor of the electric motor and the threaded nut (see [0050], disclosing that the isolation device is a belt used to transfer rotational motion from a first pulley to a second pulley, and accordingly overloading the belt through either providing too much torque from the motor to the threaded nut, such as in an instance when the threaded spindle is stuck and cannot move, or back driving the threaded nut would cause the belt to slip, which in turn would disconnect the two pulleys at least temporarily, and accordingly the belt’s ability to slip acts as an isolation of the rotational coupling), but does not disclose that the isolation device is a spring biased mechanically controlled rotational coupling.
However, Wilder, which teaches a similar actuator (see Fig. 1) having a threaded nut (16) and threaded spindle (18) where a drive wheel (34) is provided with an isolation device (see Fig. 2, showing a spring 50 biased clutch 44 and 46) for mechanically  controlling rotational coupling between the drive wheel and the rotatable threaded nut (see Figs. 2 and 3) by applying a spring force to the rotatable threaded nut (see Figs. 2 and 3), the spring force pressing the rotatable threaded nut against the drive wheel (see Fig. 2), the isolation device engaging the rotatable threaded nut to drive wheel when the rotatable threaded nut is driven under a load less than or equal to the spring force (see Fig. 2, based on toothed shape of the clutching mechanism and the location of the spring, the two components would be engaged when a load force is less than or equal to the spring force), and the isolation device disengaged the rotatable threaded nut from the drive wheel when the rotatable threaded nut is driven under a load threshold greater than the spring force (see Fig. 3, for the spring to be compressed for the two components to become disengaged from one another as shown in the figure, the load force would have to be greater than the spring force).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that using the clutching mechanism to provide a releasable connection between the drive wheel (and accordingly the rotor of the electric motor) and the threaded nut would provide numerous benefits over simply letting the belt slip due to torque overload of the connection between the belt and the pulleys. For example, the clutching mechanism would allow for greater and more precise control of the actuation of the clutch, since an appropriate spring having a desired spring force required to open the clutch could be selected to ensure that the connection between the nut and the motor is severed in situations that could damage the motor (e.g. continuing to drive the motor even once the threaded spindle has been pressed against an immoveable object), while maintaining a connection during all other times when safe to do so. Further, by having the clutch sever the connection instead of letting the belt slip would increase the useful life of the belt, by reducing wear due to friction caused by the slipping belt. Wilder also states that the purpose of the clutching mechanism in the actuator is to “withstand large unexpected or unforces forces while reducing any damage from such loads” (see Wilder [0005]).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the actuator as disclosed in Huang with the spring biased clutching mechanism between the drive element and the nut as taught in Wilder to increase the useful life of the belt in the actuator by reducing the chance of the belt slipping due to over torqueing, and therefore increasing the overall useful life of the actuator, as well as to provide a more precise disconnecting device.
Regarding Claim 2, the Combination further suggests the actuator as claimed in claim 1, wherein the isolation of the rotational coupling is activated when approaching the rear piston position (see Huang [0050], disclosing that the isolation device is a belt used to transfer rotation motion from a first pulley to a second pulley, and accordingly overloading the belt through back driving the nut would cause the belt to slip, which in turn would disconnect the two pulleys at least temporarily, and accordingly the belt’s ability to slip acts as an isolation of the rotational coupling; see also Wilder Figs. 2 and 3, showing that overloading the actuator would likewise cause a disconnection, which in the resulting Combination would be movement towards the rear piston position).
Regarding Claim 3, the Combination further suggests the actuator as claimed in claim 1, wherein the isolation device comprises a connection between a drive element (Huang 82), which is rotationally coupled with the rotor of the electric motor (see Fig. 1; see also [0050] disclosing that the drive element is a pulley that is coupled to a transmission mounted on the motor shaft, and accordingly is coupled to the rotor), and the threaded nut (in the Combination the disconnection is between Huang’s Pulley 83 and nut 18, when these components are disconnected it also follows that the drive element is also disconnected from the nut).
Regarding Claim 4, the Combination further suggests the actuator as claimed in claim 3 wherein the separable positive connection is formed by a tooth system (see Wilder Figs. 2 and 3, showing that elements 44 and 46 are clutch teeth, and accordingly make up a toothed system).
Regarding Claim 5, the Combination further suggests the actuator as claimed in claim 4, wherein the tooth system is formed on a conical base area (see Wilder Fig. 2, showing that the teeth of the clutching mechanism are triangular in shape and accordingly the three dimension object generated by rotating the triangles of elements 44 and 46 about the axis of rotation of the nut results in a conical shape).
Regarding Claim 6, the Combination further suggests the actuator as claimed in claim 5, wherein the drive element (Wilder 12) comprises a first conical surface (see Wilder Fig. 2), in particular an inner surface (see Wilder Fig. 2, showing that this is an inner surface, based on the direction of the tooth being angled, of the drive element), having a first tooth system of the tooth system (see Wilder Fig. 2, showing that the inner surface is tooth shaped, and accordingly is a first tooth system), and wherein the threaded nut (Wilder 16) comprises a second conical surface (see Wilder Fig. 2), in particular an outer surface (see Wilder Fig. 2, showing that this is an outer surface, based on the direction of the tooth being angled, of the threaded nut), having a second tooth system of the tooth system (see Wilder Fig. 2, showing that the outer surface is tooth shaped, and accordingly is a second tooth system), and wherein the first tooth system is in engagement with the second tooth system in a coupled state (see Wilder Fig. 2), and wherein, as a result of a rear end position of the rotation-translation mechanism being approached by the electric motor, the first tooth system and the second tooth system are brought out of engagement (see Wilder Fig. 2 showing that rearward movement of the threaded shaft causes the first and second tooth systems to disengaged from one another; see also Wilder [0023]).
Regarding Claim 7, Huang further discloses the actuator as claimed in claim 1, wherein there is present a stop (31) which limits the travel of the piston in the direction towards the rear piston position (see Fig. 1, showing that the stop is a shelf, that physically prevents the piston from traveling axially beyond the shelf).
Regarding Claim 8, the Combination further suggests the actuator as claimed in claim 7, wherein activation of the isolation takes place in that, on retraction of the piston, the piston is prevented from moving further by means of the stop, whereby, on further rotation of the threaded nut, the threaded nut is isolated from a drive element (Huang 82) (see Huang Fig. 1, showing that the stop is a shelf, that physically prevents the piston from moving beyond the stop, if the electric motor is continually driven to retract the piston, once the piston hits the hard stop, the threaded spindle can no longer move in that direction, resulting in the disconnection between the drive wheel and the nut in the Combination).
Regarding Claim 9, Huang does not disclose in the actuator as claimed in claim 8 wherein a spring is provided between the drive element and the threaded nut.
However, Wilder, which teaches a similar actuator (see Fig. 1) having a nut (16) and threaded spindle (18) where a drive element (34) is provided with an isolation device (see Fig. 1, showing a spring 50 biased clutch 44 and 46) for rotationally coupling the drive element to the threaded nut (see Fig. 1). Wherein a spring (50) is provided between the drive element (34) and the threaded nut (16) (see Fig. 1, showing that nut extends at least partially to the right of the spring as the figure is oriented, and that the drive element is to the left of the spring, and accordingly the spring is between at least a portion of the nut and the drive element), the spring force of which spring acts against the isolation of the threaded nut from the drive element (see Figs. 2 and 3, showing that the spring biases the clutching mechanism closed, and accordingly “acts against the isolation of the threaded nut from the drive element” since the spring is biased to bring those two elements into engagement).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that using the clutching mechanism to provide a releasable connection between the drive element (and accordingly the rotor of the electric motor) and the threaded nut would provide numerous benefits over simply letting the belt slip due to torque overload of the connection between the belt and the pulleys. For example, the clutching mechanism would allow for greater and more precise control of the actuation of the clutch, since an appropriate spring having a desired spring force required to open the clutch could be selected to ensure that the connection between the nut and the motor is severed in situations that could damage the motor (e.g. continuing to drive the motor even once the threaded spindle has been pressed against an immoveable object), while maintaining a connection during all other times when safe to do so. Further, by having the clutch sever the connection instead of letting the belt slip would increase the useful life of the belt, by reducing wear due to friction caused by the slipping belt. Wilder also states that the purpose of the clutching mechanism in the actuator is to “withstand large unexpected or unforces forces while reducing any damage from such loads” (see Wilder [0005]).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the actuator as disclosed in Huang with the spring biased clutching mechanism between the drive element and the nut as taught in Wilder to increase the useful life of the belt in the actuator by reducing the chance of the belt slipping due to over torqueing, and therefore increasing the overall useful life of the actuator, as well as to provide a more precise disconnecting device.
 Regarding Claim 10, the Combination further suggests the actuator as claimed in claim 9, wherein the spring is supported in a first support region on the threaded nut (see Fig. 1, showing that the inner circumferential surface of the spring is supported on the outer circumferential surface of the threaded nut) and in a second support region (44) on the drive element (note: “supported” is considered a broad term and is being interpreted as “to bear or hold up (a load, mass, structure, part, etc.); serve as a foundation for;” see Fig. 1, showing that the left axial face of the spring as the figure is oriented, presses against the threaded nut to cause the isolation device to create a coupling between threaded nut and the drive element, accordingly when the spring presses the drive element into the threaded nut it is being supported on the axial end by the toothed portion 44 of the drive element).
Regarding Claim 16, Huang further discloses the actuator as claimed in claim 2, wherein the isolation device comprises a separable positive connection between a drive element (82), which is rotationally coupled with the rotor of the electric motor (see Fig. 1; see also [0050] disclosing that the drive element is a pulley that is coupled to a transmission mounted on the motor shaft, and accordingly is coupled to the rotor), and the threaded nut (see [0050], disclosing that the isolation device is a belt used to transfer rotation motion from drive element to the threaded nut through a second pulley 83, accordingly overloading the belt through back driving the nut would cause the belt to slip, noting that the normal operational of the pulleys and the belts results in a rotational coupling between the components, and accordingly a “positive connection” exists between the rotor and the threaded nut during normal operation of the belt).

Claims 11-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2018/0001880) in view of Wilder et al. (2007/0145806) and Inabe (US 4,920,816).
Regarding Claim 11, Huang  does not disclose any details about a rotation prevention device (see [0050], disclosing that the “anti-rotation feature” is not shown in the figures) is used for the actuator as claimed in claim 1. Accordingly, leading one having ordinary skill in the art in search of an adequate anti-rotation feature.
However, Inabe, teaches in a similar electromechanical-hydraulic piston actuator (see Fig. 1), having a rotation prevention device (5, 402) of a threaded spindle (4) comprises an axial groove (402) formed in the threaded spindle (see Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the actuator disclosed in Huang with the anti-rotation feature in the form of a groove and key as taught in Inabe to provide a known and tried method of fixing rotation of the spindle such that rotation of the nut causes the spindle to move axially.1
Regarding Claim 12, the Combination further suggests the actuator as claimed in claim 11, wherein the axial groove passes through a thread of the threaded spindle (see Fig. 1).
Regarding Claim 17, the Combination, as best understood, further suggests the actuator as claimed in claim 12, wherein the axial groove sis radially offset from the threaded spindle (see Fig. 2, showing that the slot extends radially inward beyond the threads of the thread spindle; note this claim is being interpreted in light of the 35 U.S.C. 112(b) rejection of Claim 17, as set forth above). 

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2018/0001880) in view of Wilder et al. (2007/0145806) and Weh et al. (US 9,982,662).
Regarding Claim 11 Huang  does not disclose any details about a rotation prevention device (see [0050], disclosing that the “anti-rotation feature” is not shown in the figures) is used for the actuator as claimed in claim 1. Accordingly, leading one having ordinary skill in the art in search of an adequate anti-rotation feature.
However, Weh, teaches in a similar electromechanical-hydraulic piston actuator (see Fig. 1), having a rotation prevention device (34, 35) of a threaded spindle (6) comprises an axial groove formed in the threaded spindle (see Col. 3 Line 40, disclosing that element 35 is a hexagonal bar that fits within axial bore 35 to act as a linear guide, since the hexagonal bar has six point the matching bore would accordingly have six grooves for the points of the bar, noting that “groove” is considered a broad term being interpreted as a long narrow channel or depression).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the actuator disclosed in Huang with the anti-rotation feature in the form of a keyed bar and bore as taught in Weh to provide a known and tried method of fixing rotation of the spindle such that rotation of the nut causes the spindle to move axially.2
Regarding Claim 13, the Combination further suggests the actuator as claimed in claim 11, wherein the axial groove is formed on the chamber side or on the drive side in the wall of an inner bore of the threaded spindle (see Weh Fig. 1).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2018/0001880) in view of Wilder et al. (2007/0145806) and Nagal et al. (US 10,696,283).
Regarding Claim 14, Huang  does not disclose any details about the rotation prevention device (see [0050], disclosing that the “anti-rotation feature” is not shown in the figures) is used for the actuator as claimed. Accordingly, leading one having ordinary skill in the art in search of an adequate anti-rotation feature.
However, Nagal teaches in a similar electromechanical-hydraulic piston actuator (see Fig. 1), having a rotation prevention device (30) of a threaded spindle (14) comprises at least one arm (30) which is supported in a circumferential direction on a bolt (16, 18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the actuator disclosed in Huang with the anti-rotation feature in the form of a bolt and arm as taught in Nagal to provide a known and tried method of fixing rotation of the spindle such that rotation of the nut causes the spindle to move axially. 3
In the resulting Combination it necessarily results that the bolts would be arranged axially parallel to and spaced apart from a piston since both the spindle and the piston move in the axial direction, and the bolts have to extend in the same direction of the spindle’s travel for the system to work as intended.
Regarding Claim 15, the Combination further suggests the actuator as claimed in claim 14, wherein the bolt, in addition to its function as a support element for preventing rotation, also performs the function of a component that transmits tensile forces, for which purpose it is in the form of a tension rod (see Nagal Fig. 1, showing that the two bolts hold the casing of the actuator together in addition to acting as a linear guide, and accordingly transmit tensile forces in addition to acting anti-rotation features).

Response to Arguments
Applicant's arguments filed 08/22/2022 have been fully considered but they are not persuasive.
Page 7 Lines 11-20: Applicant argues that the newly amended claim language makes Claim 1 patentable over Huang, since Huang does not disclose an isolation device as currently claimed. This is not persuasive. While Claim 1 is no longer anticipated by Huang, the claims are still obvious in light of Wilder as set forth above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 8AM - 6PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM C JOYCE can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                                        
/WILLIAM C JOYCE/Acting Supervisory Patent Examiner of Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2143 (I)(B)
        2 See MPEP 2143 (I)(B)
        3 See MPEP 2143 (I)(B)